Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application and are being examined on the merits.

Objection(s):
A)
Claim 10 is objected to because of the following informalities:  
In claim 10, line 1, after particles, replace “comprises” with –comprise--.
Appropriate correction is required.

B)
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of claim 40.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In this case applicant’s specifiction does not provide proper antecedent basis for “therapeutically effective amount” as recited in claim 1, lines 3-4.

Improper Markush Group
Claim 9 and 10 are rejected on the basis that they contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush groupings of “dicalcium phosphate, cellulose and seeds” in claim 9, and “dicalcium phosphate and cellulose” in claim 10, are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

In claim 9 the recitation “dicalcium phosphate, cellulose and seeds” in the Markush group is improper, because dicalcium phosphate, cellulose and seeds do not belong to a same art-recognized chemical classes, they do not share a single structural similarity, and they do not share at least one common property and a common use. 

Suggestion: set forth each alternatives in a series of independent claims.

In claim 10 the recitation “dicalcium phosphate and cellulose” in the Markush group is improper, because dicalcium phosphate and cellulose do not belong to a same art-recognized chemical classes, they do not share a single structural similarity, and they do not share at least one common property and a common use. 

Suggestion: set forth each alternatives in a series of independent claims.


To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-12, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, line 1, recites the limitation "attached to a particle" in claim 1.  This is confusing and lacks antecedent basis, because claim 1 does not recite attached to but recites grown to a particle.
Suggestion: provide antecedent basis for “attached to” in claim 1.

In claim 10 the Markush group “comprises dicalcium phosphate and cellulose” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises” with –is a material selected from the group consisting of--. 

In claim 11 the Markush group “consists of dicalcium phosphate or cellulose” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: after consists of, insert –a material selected from the group consisting of--. 

Claim 12, line 1, recites the limitation "said population" in claim 1.  This lacks antecedent basis, because claim 1 does not recite a population but recites a bacterial biofilm.
Suggestion: delete the phrase.

Claim 18, line 1, recites the limitation "said population" in claim 1.  This lacks antecedent basis, because claim 1 does not recite a population but recites a bacterial biofilm.
Suggestion: delete the phrase.

Claim 18, line 2, recites the limitation "attached to a particle" in claim 1.  This is confusing and lacks antecedent basis, because claim 1 does not recite attached to a particle but recites grown to a particle.
Suggestion: provide antecedent basis for attached to in claim 1.

Claim 20, line 2, recites the limitation "attached to a particle" in claim 1.  This is confusing and lacks antecedent basis, because claim 1 does not recite attached to a particle but recites grown to a particle.
Suggestion: provide antecedent basis for attached to in claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 8, the recitation “the particle comprises a plurality of particles” fails to further limit the subject matter of the claim 1 upon which it depends, because plurality of particles is less limiting than particle.
In claim 12, the recitation “at least one bacterial strain is selected from gut microflora” fails to further limit the subject matter of the claim 1 upon which it depends, because gut microflora is less limiting than a bacterial strain.

Suggestion: replace “selected from gut microflora” with –a gut microflora bacterial strain--.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheow et al. (Carbohydrate Polymers, 2014, Vol. 103, p. 587-595, available online 21 January 2014) in view Ano (US 2012/0129693 A1, cited in IDS filed on 10/03/2020).

Regarding claim 1, Cheow et al. teach providing a probiotic composition comprising a bacterial biofilm comprising at least one bacterial strain grown to a particle (high-density biofilm probiotic microcapsules or HD capsules in short, Lactobacillus rhamonosus GG is employed as the probiotic because of its clinically proven health promoting effects, …, HD capsules containing the biofilm probiotic cells confined in the space of the capsules) (see for example, p. 588 left-hand column all paragraphs – continued on right-hand colum 1st paragraph). Cheow et al. further teach probiotics defined by World Health Organization as live microorganisms which when administered in adequate amounts confer health benefits to the host, about 70% of gastroenterologists in the United Kingdom prescribes probiotics to their patients to treat gastrointestinal disorders, etc. (see for example, p.587 1. Introduction, both columns). Cheow et al. therefore, envidsaged administering a therapeutically effective amount of said probiotic composition to a subject in need, thereby treating the subject in need of a probiotic treatment.
Regarding claim 2, Cheow et al. teach wherein said subject is in need of colonization and/or survival of the at least one bacterial strain in a gastrointestinal tract of the subject (patients having gastrointestinal disorders (see for example, p.587 1. Introduction, both columns).
Regarding claim 4, Cheow et al. teach said growth medium exerts a shear force on the bacteria during the culturing step (capsule suspension is incubated under 150 RPM orbital shaking) (see p. 588 right-hand column 2.2. 2nd paragraph).
Regarding claim 12, Cheow et al. teach at least one bacterial strain is selected from gut microflora, i.e., Lactobacillus rhamonosus GG (see for example, p. 588 left-hand column 3rd paragraph) taught by Cheow et al. is a member of healthy gut microflora. 
Regarding claim 13, Cheow et al. teach said biofilm is characterized by being resilient to acidity (92% of AGN-LB encapsulated cells are viable after exposure to simulated gastric juice or SGJ) (see for example, p. 591 3.3., and p. 592 Figure 5A and its description).
Regarding claims 14-16, Cheow et al. teach said biofilm is further encapsulated with a compound configured to release the at least one bacterial strain in a pH dependent manner, said pH is the pH found in the intestine of an animal (AGN-LB encapsulated cells released cells upon exposure to simulated intestinal juice or SIJ) (see for example, p. 592 3.4., Figure 6 and related descriptions, and p. 593 eleft-hand column 2nd paragraph, and p. 594 right-hand column 3rd paragraph), and said compound is alginate (AGN-LB encapsulated cells) (see p. 588 right-hand column 2.2. 1st paragraph).
Regarding claim 17, Cheow et al. teach said at least one bacterial strain is selected from the group consisting of: Lactobacillus, …  (probiotic Lactobacillus rhamonosus GG) (see for example, p. 588 left-hand column 3rd paragraph).
Regarding claim 18, Cheow et al. teach said biofilm comprising at least one bacterial strain is in a dry or frozen form (dry powder capsules are obtained by freeze drying after preparation) (see for example, p. 588 right-hand column 2.2. 3rd paragraph).
Cheow et al. do not teach wherein said at least one strain of bacteria attached to a particle is produced by: (a) inoculation of a population comprising at least one strain of bacteria in a growth medium containing a particle; (b) incubation of said particle with said population comprising at least one bacterial strain for a time sufficient for the population of at least one strain of bacteria to attach to said particle; and (c) culturing of the population comprising said at least one strain of bacteria attached to the particles in a growth medium for a time sufficient to form a bacterial biofilm attached to said particle (claim 3), performing the culturing step in the method taught by Ano under anaerobic conditions (claim 5), plurality of particles (claim 8), and any one of: said particle and said plurality of particles is selected from the group consisting of: dicalcium phosphate, cellulose, and seeds (claim 9).

However, regarding the limitatuions of claims 3, Ano teaches producing a bacterial biofilm comprising at least one bacterial strain attached to a particle, by inoculation of a population comprising at least one strain of bacteria in a growth medium containing a particle; (b) incubation of said particle with said population comprising at least one bacterial strain for a time sufficient for the population of at least one strain of bacteria to attach to said particle; and (c) culturing of the population comprising said at least one strain of bacteria attached to the particles in a growth medium for a time sufficient to form a bacterial biofilm attached to said particle (seeds inoculated with bacterial biofilm and cultured in a liquid culture medium for a time sufficient to form a biofilm) (see for example, p. 3 paragraph [0041]), (inoculated biofilm attached to seeds) (see for example, p. 3 paragraphs [0041]), (at least one strain of bacteria attached to the particles in the growth medium) (see for example, p. 3 paragraph [0041] and p. 2 paragraphs [0025] and [0028]).
Regarding claim 5, Ano teaches bacterial strain are facultative anaerobes (see for example, p. 3 paragraphs [0038] and [0045], and p. 2 paragraph [0005]). Therefore, performing the culturing step in the method taught by Ano under anaerobic conditions not explicitly taught would have been obvious. 
Regarding claims 8 and 9, Ano teaches plurality of particles which are selected from the group consisting of dicalcium phosphate, cellulose, and seeds (seeds) (see for example, p.3 paragraph [0041]).

Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention, would have been capable of applying the technique of producing a bacterial biofilm comprising at least one bacterial strain attached to particle(s) known in the prior art and taught by Aho during the production of the bacterial biofilm and the probiotic composition according to the method taught by Cheow et al. with a reasonable expectation of success in producing a probiotic composition comprising a bacterial biofilm comprising at least one bacterial strain attached to a particle or particles. The claimed method would have been obvious because Aho teaches producing a bacterial biofilm comprising at least one bacterial strain attached to a particle or particles, by inoculation of a population comprising at least one strain of bacteria in a growth medium containing a particle; (b) incubation of said particle with said population comprising at least one bacterial strain for a time sufficient for the population of at least one strain of bacteria to attach to said particle; and (c) culturing of the population comprising said at least one strain of bacteria attached to the particles in a growth medium for a time sufficient to form a bacterial biofilm attached to said particle.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Cheow et al. (2014) in view of Ano as applied to claims 1-5, 8, 9 and 12-18 above, and further in view of Starling et al. (US Patent No. 6,210,715, which is also cited in IDS filed on 10/03/2020).
The teachings of Cheow et al. and Aho with respect to the limitations of claims 1-5, 8, 9 and 12-18 were explained above in details. 

Cheow et al. do not teach a porous particle (claim 6), said particle is ranging from 30 to 500 microns in diameter (claim 7), said plurality of particles comprises dicalcium phosphate and cellulose (claim 10), said particle consists of dicalcium phosphate and cellulose (claim 11).

However, Starling et al. teach calcium phosphate-based microcarriers used in cell culturing systems with enhanced cell attachment and be used for anchorages–dependent cell culturing (see for example, column 4 lines 30-37, column 3 lines 14-26, and column 5 lines 1-9, column 6 lines 3-13, and column 7 lines 1-8), the porous particles ranging from 30 to 500 microns in diameter (for example, 50 to 150 micrometers or microns in diameter) (see for example, column 9 lines 1-9).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to substitute the porous particles taught by Starling et al. for the porous particles in the method taught by prior art (combined teachings of Chow et al. and Ano) with a reasonable expectation of success in providing the claimed method. Because substitution of one known particle for another particle taught by the prior art and known for the same purpose would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention.


Claims 1-5, 8, 9 and 12-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheow et al. (2014) in view of Ano as applied to claims 1-5, 8, 9 and 12-18 above, and further in view of Tonnesen et al (Drug Development and Industrial Pharmacy, 2002, Vol. 28, No. 6, p. 621–630, which is also cited in IDS filed on 10/03/2020).
The teachings of Cheow et al. and Aho with respect to the limitations of claims 1-5, 8, 9 and 12-18 were explained above in details. 

Cheow et al. do not teach probiotic composition is configured to colonize a gut of said subject for at least five days when ingested by said subject (claim 19), and an amount of 2x 104 to 2x 109 bacteria per day of said bacterial biofilm comprising at least one bacterial strain attached to a particle is configured to colonize a gut of said subject for 1 to 5 days (claim 20).
 	However, Cheow et al. teach an amount of bacteria of 4.2 and 4.7 log (CFU/mg) and that the cell release rate depends on the size of capsule and the area per unit volume available for dissolution (see for example, p. 593 left-hand column 2nd paragraph).
Moreover, before the effective filing date of the invention Tonnesen et al. teach formulation for encapsulating and controlled release of compounds at a pH found in the intestine of a subject that can be tailor-made, and release rate became lower by increasing coat thickness (see for example, p. 623 right-hand column-continued on p. 625 both columns, and p. 626 right-hand column). Tonnesen et al. also teach drug release from polymer matrix systems can be modulated by varying the encapsulation material and fillers, etc. (see for example, p. 624 both columns, and right-hand column last paragraph-continued on p. 625 both columns).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the known formulating techniques available in the art (taught by Tonnesen et al.) before the effective filing date of the invention with a reasonable expectation of success in configuring a biofilm obtained according to the method of Ano in a controlled release forms and further optimize the release time. Because, Tonnesen et al. teach formulation for encapsulating and controlled release of oral dosage forms that can be tailor-made, and further teach drug release from polymer matrix systems can be modulated by varying the material for encapsulation and using other excipients. The amount of bacteria in the biofilm and the probiotic composition in the method taught by pror art would have been optimizable by a person of ordinary skill in the art before the effective filing date of the invention based on the subject being treated, because Cheow et al. teach an amount of bacteria of 4.2 and 4.7 log (CFU/mg) and that the cell release rate depends on the size of capsule and the area per unit volume available for dissolution, and further because Tonnesen et al. teach formulation for encapsulating and controlled release of compounds at a pH found in the intestine of a subject that can be tailor-made, release rate became lower by increasing coat thickness, and that the release can be modulated by varying the type of material used for encapsulation and fillers.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,793,847. Although the claims at issue are not identical, they are not patentably distinct from each other because;
 
Claims 1-14 of U.S. Patent No. 10,793,847 disclose/teach:
1. A method comprising: providing a bacterial biofilm comprising at least one bacterial strain attached to particles, obtained by: a. inoculation of a population comprising at least one strain of bacteria in a growth medium; b. incubation of the particles with the population comprising at least one bacterial strain for a time sufficient for the population of at least one strain of bacteria to attach to the particles; c. culturing of the population comprising at least one strain of bacteria attached to the particles in a growth medium, for a time sufficient to form a bacterial biofilm attached to the particles, wherein the incubation step occurs in the growth medium, wherein the growth medium exerts a shear force on the bacteria during the culturing step, wherein the culturing step comprises culturing under anaerobic conditions, thereby providing the bacterial biofilm comprising at least one bacterial strain attached to particles; and d. administering the bacterial biofilm attached to particles to a subject in need thereof, wherein the bacterial biofilm comprising at least one bacterial strain attached to particles is configured to colonize the gastrointestinal tract of a subject, thereby colonizing the gastrointestinal tract of the subject with said bacterial biofilm attached to particles. 
2. The method of claim 1, wherein the population of at least one strain of bacteria attached to the particles is first cultured in the growth medium under static conditions, followed by culture in the growth medium under flow conditions. 
3. The method of claim 1, wherein the particles are porous particles ranging from 30 to 500 microns in diameter. 
4. The method of claim 1, wherein the particles are selected from the group consisting of: seeds, dicalcium phosphate, and cellulose. 
5. The method of claim 1, wherein the population comprising at least one bacterial strain is selected from gut microflora. 
6. The method of claim 1, wherein said bacterial biofilm is acid tolerant. 
7. The method of claim 1, wherein said biofilm is configured for pH dependent targeted release of the bacterial biofilm in the gastrointestinal tract. 
8. The method of claim 1, wherein the biofilm is encapsulated with a compound configured to release the at least one bacterial strain at a pH found in the intestine of an animal. 
9. The method of claim 8, wherein said compound is alginate. 
10. The method of claim 1, wherein said particle consists of dicalcium phosphate. 
11. The method of claim 1, wherein the at least one bacterial strain is selected from the group consisting of: Lactobacillus, Christensenella, and Acetobacter. 
12. The method of claim 1, wherein said bacterial biofilm comprising a population of at least one bacterial strain attached to particles is in a lyophilized form. 
13. The method of claim 1, wherein said at least one bacterial strain is a probiotic strain. 
14. The method of claim 1, wherein the bacterial biofilm is configured to colonize the gut of the subject in need thereof for at least five days when ingested by the subject. 
15. The method of claim 1, wherein an amount of 2.times.10.sup.4 to 2.times.10.sup.9 bacteria per day of said bacterial biofilm is configured to colonize the gut for 1 to 5 days. 

Therefore, the method as disclosed/taught by claims 1-15 of U.S. Patent No. 10,793,847, comprising: providing a bacterial biofilm comprising at least one bacterial strain attached to particles, obtained by: a. inoculation of a population comprising at least one strain of bacteria in a growth medium; b. incubation of the particles with the population comprising at least one bacterial strain for a time sufficient for the population of at least one strain of bacteria to attach to the particles; c. culturing of the population comprising at least one strain of bacteria attached to the particles in a growth medium, for a time sufficient to form a bacterial biofilm attached to the particles, wherein the incubation step occurs in the growth medium, wherein the growth medium exerts a shear force on the bacteria during the culturing step, wherein the culturing step comprises culturing under anaerobic conditions, thereby providing the bacterial biofilm comprising at least one bacterial strain attached to particles; and d. administering the bacterial biofilm attached to particles to a subject in need thereof, wherein the bacterial biofilm comprising at least one bacterial strain attached to particles is configured to colonize the gastrointestinal tract of a subject, thereby colonizing the gastrointestinal tract of the subject with said bacterial biofilm attached to particles, wherein the particles are porous particles ranging from 30 to 500 microns in diameter, wherein the particles are selected from the group consisting of: seeds, dicalcium phosphate, and cellulose, …, said at least one bacterial strain is a probiotic strain, wherein the bacterial biofilm is configured to colonize the gut of the subject in need thereof for at least five days when ingested by the subject, and wherein an amount of 2.times.10.sup.4 to 2.times.10.sup.9 bacteria per day of said bacterial biofilm is configured to colonize the gut for 1 to 5 days, anticipates or make obvious the claimed method for treating a subject in need of a probiotic treatment, the method comprising: providing a probiotic composition comprising a bacterial biofilm comprising at least one bacterial strain grown to a particle; and administering to said subject a therapeutically effective amount of said probiotic composition, thereby treating the subject in need of a probiotic treatment, of claims 1-20 of instant application.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651